Citation Nr: 1449420	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  09-47 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for groin pain, and, if so, whether the reopened claim should be granted.  

2.  Whether new and material evidence was received prior to the expiration of the appeal period following a July 2004 rating decision denying a claim for service connection for sexual dysfunction and partial empty sella syndrome and if so, whether the claim should be granted.  

3.  Entitlement to an increased evaluation for flat feet, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to December 1993.

This appeal comes before the Board of Veterans' Appeals on appeal from July 2007 and February 2008 rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  When this case was before the Board in February 2012, it was decided in part and remanded in part.

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  An unappealed rating decision issued in July 2004 denied service connection for groin pain and sexual dysfunction, also claimed as partial empty sella syndrome.

2.  The evidence added to the record subsequent to the July 2004 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for groin pain or raise a reasonable possibility of substantiating the claim for service connection for groin pain.

3.  The evidence received before the expiration of the appeal period following the July 2004 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for sexual dysfunction and partial empty sella syndrome.

4.  The sexual dysfunction and partial empty sella syndrome began during service.  

5.  The bilateral pes planus more nearly approximates severe impairment than pronounced impairment.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for groin pain.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

2.  A July 2004 rating decision denying service connection for sexual dysfunction and partial empty sella syndrome is not final due to the receipt of new and material evidence before the expiration of the appeal period.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for sexual dysfunction and partial empty sella syndrome have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  The criteria for a rating greater than 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The Veteran was provided all required notice in letters mailed in March and May 2007, prior to the initial adjudication of the claims to reopen.  The Board acknowledges that the May 2007 letter did not inform the Veteran of the correct date of the most recent final decision; rather, it reported the date of the final decision for each claim to reopen as October 1994.  Although that date was for a decision from even earlier, the record reflects that the purpose of the notice was not frustrated.  The May 2007 letter accurately described the reasons for the denial in July 2004.  Based on the record as a whole, the Board finds a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claims to reopen, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication was not affected.

The record also reflects that all service treatment records and available post-service medical evidence identified by the Veteran, including VA treatment records, have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination for the increased rating claim in January 2013.  The examination record reveals all histories and findings needed to rate the pes planus, and the Veteran has not asserted, and the evidence of record does not show, that the condition has increased significantly in severity since the examination.  The Veteran has contended that the examination record reveals incorrect histories as to pain and tenderness in the feet.  The Veteran has not alleged that any objective findings are inadequate, however, and the Board has considered the Veteran's histories as stated in the March 2013 statement.  Thus, the Board finds another examination is not necessary.  

Accordingly, the Board will address the merits of the Veteran's claims.


New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for groin pain was denied in October 1994 and July 2004 rating decisions because, although there were complaints of groin pain during service, the evidence failed to establish the presence of a chronic disability manifested by groin pain.  The Veteran was notified of the decisions and his appellate rights but did not appeal.  Evidence added to the record since the time of the July 2004 decision includes statements from the Veteran and medical records.  This evidence is not material because it does not include any probative evidence of a disorder manifested by groin pain.  The evidence added to the record, which does not reveal any treatment for or history of groin symptoms other than sexual dysfunction, which is being considered separately, is cumulative of previously considered evidence, which already reflected the treatment for groin pain during service but no objective findings or diagnosis of a post service disorder manifested by groin pain.  

In sum, the evidence submitted since the last final denial does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating that the Veteran has a service-connectable disorder manifested by groin pain.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, the evidence submitted to reopen the claim of entitlement to service connection for a disorder manifested by groin pain is not new and material, and therefore, the claim is not reopened.  

Entitlement to service connection for sexual dysfunction was denied in October 1994 and July 2004 rating decisions because there was no probative evidence of a link between the reported sexual dysfunction and service.  The July 2004 rating decision also denied service connection for empty sella syndrome, claimed as the cause of the sexual dysfunction, because there was no probative evidence of a link between empty sella syndrome and service.  The Veteran was notified of the decisions and his appellate rights but did not appeal.  

The evidence subsequently added to the record includes a February 2005 VA treatment record indicating that the Veteran had "at least" a 10-year history of empty sella syndrome.  

A July 2007 VA treatment record reveals a doctor's opinion that the Veteran's empty sella syndrome appeared to be there at least 10-15 years.  The record also reveals the Chief of Endocrinology's opinion that it was likely that the Veteran had pituitary loss (gonadotropins), i.e. erectile dysfunction, while in service.  The Chief reported that he had reviewed service treatment records, noting that the records did not show a work-up for erectile dysfunction, and VA treatment records, noting that the aforementioned February 2005 note suggested the empty sella syndrome dated back at least 10 years.  The Chief explained that statistically, empty sella syndrome usually occurs from a pituitary lesion hemorrhaging into the pituitary and producing a partial empty sella.  The Chief added that the most usual loss is gonadotropin function.  Thus, the Chief found the Veteran "fit the picture" and "estimate[d]" the empty sella syndrome "occurred over a 15-20 year period" based on the average statistics from other cases. 

The February 2005 treatment record is not cumulative or redundant of the evidence previously of record.  Moreover, when considered with the evidence previously of record, it establishes a reasonable possibility of substantiating the claim.  Therefore, it is new and material evidence that was received prior to the expiration of the appeal period.  Accordingly, the July 2004 denial of service connection for sexual dysfunction and empty sella syndrome did not become final.  


Service Connection 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The service treatment and examination records do not reveal any histories, findings, or diagnoses of sexual dysfunction or empty sella syndrome. 

A July 1994 VA examination record reveals the Veteran's history of experiencing periods of loss of penile erection during intercourse.  The record suggests that these episodes occurred in 1987 while the Veteran was also experiencing lower abdomen pain.  The Veteran reported current problems of keeping an erection during intercourse.  After examination, the examiner diagnosed transient sexual dysfunction.  

May and September 1996 VA medical records indicate that the Veteran reported symptoms including diminished libido for approximately four to six years.  Magnetic resonance imaging (MRI) of the head revealed partially empty sella.  See May 1996 MRI report.  Subsequent records reveal diagnoses of partial empty sella syndrome and erectile dysfunction, for which the Veteran has received treatment.  

Also of record are the February 2005 and July 2007 VA treatment records discussed above.

A January 2013 VA medical opinion reveals a physician's opinion that it was less likely than not that the empty sella disorder was incurred in or caused by service.  The physician explained that there was no evidence in the service treatment records that the Veteran experienced erectile dysfunction or any other signs/symptoms of partial empty sella syndrome during service.  The examiner noted that the service treatment records actually showed intact erectile function and sexual activity and that the retirement physical examination in 1993 was silent for genitourinary or erectile dysfunction condition or any empty sella syndrome signs or symptoms.  The physician also noted that that a March 2012 endocrinology note "further indicates clinical assessment [in August 1995] and February 1996 did not reveal anything to suggest partial empty sella syndrome."  The physician explained that although a physician had provided an opinion projecting the date of onset during service, the opinion was based on a history of erectile during service that was not corroborated in the service treatment records.  

A subsequent January 2013 VA examination record reveals the Veteran's history of erectile dysfunction since the 1980s.  He also reported groin pain in the 1970s, which had not recurred.  The record notes that the Veteran had been diagnosed with panhypopituitarism with hypogonadism, hypothyroidism, and intact adrenal function (partial empty sella syndrome) since 1996.  The physician noted that the Veteran had three children in their thirties.  The physician reported concurrence with a medical opinion provided earlier in January 2013.  

After consideration of the evidence, the Board finds service connection is warranted for sexual dysfunction due to empty sella syndrome.  The medical records indicate that the sexual dysfunction is a symptom of the empty sella syndrome, and the Board finds the record establishes that the empty sella syndrome was incurred during service.  The Board finds the Chief of Endocrinology's opinion is probative evidence that the empty sella syndrome began during service as it is supported by a rationale which is consistent with the record.  Although the service treatment records do not reveal histories or findings of sexual dysfunction, the Veteran is competent to report such a history, and the Board finds the September 1996 history of diminished libido since at least 1992 and the July 1994 history of occasional erectile dysfunction are credible and thus probative evidence of sexual dysfunction during service.  Concerning the August 1995 and February 1996 records cited by the January 2013 VA physician, the records indicate that the Veteran was seen for 25 minutes about his hypertension and tobacco use.  The Board finds the absence of a history of sexual dysfunction at those appointments is not probative evidence of a lack of sexual dysfunction at that time.  Based on these findings, and resolving all doubt in favor of the Veteran, the Board finds service connection is warranted for sexual dysfunction and empty sella syndrome.  

Increased Rating

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014). 

Diagnostic Code 5276, which rates pes planus, provides a 30 percent rating for "severe" bilateral pes planus, which is described as pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, and indications of swelling on use with characteristic callosities,  A 50 percent evaluations may be assigned for "pronounced" bilateral pes planus, which is described as pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002);
 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings for any of the disabilities. 

July and November 2006 VA podiatry records reveal the Veteran's history of foot pain after prolonged standing and walking.  He reported that orthotics were not helpful.  Examination revealed painful keratotic lesions under the fifth metaheads and decreased medial longitudinal arch with excessive foot pronation.  The Veteran walked with an abducted gait, and the heel was everted during stance.  There was no edema, paresthesia, pigmentary changes, or claudication.  Monofilament and vibratory testing were normal.  The Veteran was diagnosed with pes planus and callosities.  An April 2007 VA podiatry record reveals the Veteran's history of worsening calluses and increased pain.  Examination revealed the same findings, and the Veteran was diagnosed with moderate pes planus and severe callosities.  The record notes that the calluses were reduced with an electric grinder.  

An April 2007 VA examination record reveals the Veteran's history of constant pain in the heals and over the metatarsal heads, particularly with standing longer than one hour or walking further than one block.  He reported partial relief of the symptoms with rest, elevation, application of heat, and use of orthotics.  There was no history of trauma to the feet.  He denied swelling, heat, redness, stiffness, weakness, and lack of endurance but reported fatigability while standing or walking.  He also reported numbing and tingling on the bottoms of the feet while walking or standing.  He reported flare-ups that occur weekly or more often and last less than a day.  He indicated that he has flare-ups with standing and walking, explaining that he develops a throbbing sensation in the feet and ankles and aching in the lower calf.  He added that the radiation of the pain occurs 50 percent of the time with increased activity.  He reported that during a severe flare, which occurs one to two times a month, he is unable to walk due to pain.  He explained that the severe flares sometimes last as long as two days.  

Examination revealed no objective evidence of painful motion, swelling, instability, or weakness.  There was tenderness to palpation over the metatarsal heads, particularly in the midline of the foot.  There was evidence of abnormal weight bearing, namely callosities and unusual shoe-wear pattern.  There were no hammertoes, pes cavus, evidence of malunion or nonunion of the tarsal or metatarsal bones, or skin or vascular abnormality.  Achilles alignment was normal when non-weight bearing and inward bowing with weight bearing.  The inward bowing was correctable with manipulator without pain or spasm on manipulation.  There was no forefoot or midfoot malalignment.  There was moderate pronation.  An arch was present, and there was no pain on manipulation.  There was 20 degrees valgus of the os calcis in relationship to the long axis of the tibia and fibula.  The longitudinal arch was present on weight bearing but less evident than when non-weight bearing.  There was no muscle atrophy.  There was callous formation over the left fifth metatarsal head and medial great toe.  The examiner noted that the Veteran walked with an abducted gait and had an everted heel on standing.  The Veteran was employed and estimated losing less than one week in the previous year due to the pes planus.  He reported that he worked through the pain for fear he will lose his job.  The examiner diagnosed mild pes planus of the right foot with painful callosities and mild to moderate pes planus of the left foot with painful callosities.  The examiner stated that the pes planus was associated with bilateral foot pain and had no significant effect on employment.  

A June 2007 VA podiatry record reveals the Veteran's history of pain in the soles of the feet after 20 minutes of standing or walking, with some radiation up the legs.  November 2007 and May 2008 VA podiatry records reveal the Veteran's history of foot pain after prolonged standing or walking.  He indicated that his calluses had improved.  Examination revealed painful keratotic lesions under the fifth metaheads.  There was also a depressed medial longitudinal arch with excessive foot pronation, and the Veteran walked with abducted gait and had an everted heel on stance.  Skin texture was normal, but hair growth was diminished.  There was no edema, paresthesia, pigmentary changes, or claudication.  Monofilament and vibratory testing were normal.  The Veteran was diagnosed with moderate pes planus and callosities.  A November 2007 VA treatment record also reveals a finding of normal gait.  A January 2009 VA podiatry record reveals the same findings, with diagnoses of congenital pes planus, callosities, hyperhidrosis, and foot pain.  

In February 2009, the Veteran reported throbbing pain with prolonged standing and walking.  He also reported occasional cramps in the feet.  

A June 2010 VA podiatry record reveals the Veteran's history of continued foot pain, more severe in the left foot.  The Veteran reported that it felt as if the left foot "wants to cramp" under the first metahead.  He added that he had pain in the back of the right calf all the time.  He explained that he was unable to wear dress shoes due to pain.  He indicated orthotics were helping.  

Examination revealed depressed medial longitudinal arch with excessive foot pronation, worse on the left.  Painful keratotic lesions were not present.  Skin texture was normal, but hair growth was diminished.  There was no edema, paresthesia, pigmentary changes, or claudication.  Monofilament and vibratory testing were normal.  The Veteran was diagnosed with congenital pes planus, foot pain, and tendonitis.  The record notes that the right calf pain was probably secondary to strain from the flat foot.  

An August 2010 VA podiatry record reveals the Veteran's history of continued foot pain, primarily in metatarsal areas.  Examination revealed painful keratotic lesions under the fifth metatarsal heads.  There was also a depressed medial longitudinal arch with excessive foot pronation, and the Veteran walked with abducted gait and everted heel.  Skin texture was normal, but hair growth was diminished.  There was no edema, paresthesia, pigmentary changes, or claudication.  Monofilament and vibratory testing were normal.  The Veteran was diagnosed with congenital pes planus with little improvement, callosities, and foot pain.  In October 2010, the Veteran reported partial relief of his symptoms with orthotics.  He added that it was "very painful" with any type of prolonged walking or standing.  

A January 2011 VA emergency treatment record reveals the Veteran's history of swelling of the left ankle for one week and Achilles tendon tenderness.  He denied weakness or numbness.  Examination revealed a slightly swollen left ankle and tender Achilles tendon.  The Veteran was diagnosed with Achilles tendinitis and flat feet.  A February 2011 VA podiatry record reveals the Veteran's history of continued foot pain, primarily in the left metatarsal area.  He denied trauma.  Examination revealed painful keratotic lesions under the fifth metaheads.  There were tenderness, mild swelling, and pain with palpation of the left third intermetatarsal nerve consistent with a neuroma.  The medial longitudinal arch was depressed with excessive foot pronation, and the Veteran walked with an abducted gait and had an everted heel during stance.  There was no paresthesia.  The Veteran was diagnosed with a neuroma of the left third intermetatarsal nerve, congenital pes planus with little improvement, and callosities.  

A May 2011 VA treatment record indicates that gait was normal.  An August 2011 VA podiatry record reveals the Veteran's history of continued foot pain, primarily in the metatarsal areas.  The Veteran reported that his feet hurt at work and he, "can hardly walk too long because of the pain."  He added that injections into the suspected neuroma on the left foot did not help.  Examination revealed painful keratotic lesions under the fifth metaheads.  Maulders' sign was negative in the left third and fourth metatarsal spaces.  There was a depressed medial longitudinal arch with excessive foot pronation.  The Veteran walked with abducted gait, and the heel was everted during stance.  X-ray images showed a "fairly normal" arch with only mild flatness.  The record notes that the Veteran had not responded to different orthotics.  There was minimal pronation on stance.  After examination, the Veteran was diagnosed with pain, congenital pes planus, and callosities.  The record notes that a bulging disc at L5-S1 could be the cause of the foot pain.  A December 2011 VA treatment record indicates that gait was normal.  

A March 2012 VA examination record reveals a diagnosis of bilateral flatfoot.  The Veteran reported constant pain, primarily with standing and weight bearing.  He also reported limping and swelling ankles.  The Veteran reported pain that was accentuated on use.  He did not have pain with manipulation of the foot, and there was no indication of swelling on use.  There were characteristic calluses on the right.  There was not extreme tenderness of plantar surface.  There was decreased longitudinal arch height on weight-bearing but not objective evidence of marked deformity of the foot or marked pronation of the foot.  The weight-bearing line did not fall over or medial to the great toe.  The Veteran had inward bowing of the right Achilles tendon but did not have marked inward displacement and severe spasm of the Achilles tendon.  There were mild calluses on the right foot lateral plantar surface of the fifth metatarsal joint and the medial distal aspect of the great toe, which were nontender to palpation.  There was no extreme tenderness during the examination though the Veteran did verbalize general tenderness to palpation and tenderness of the ball of the feet and plantar arch, left more than right.  There was no marked pronation; instead, pronation was mild bilaterally.  There was mild, approximately 10 degrees, inward bowing of the Achilles tendon when viewed from behind on the right.  X-ray images did not reveal arthritis.  The pes planus affected the Veteran's ability to work because it resulted in decreased ability to climb in and out of trucks.  The examiner reported that the Veteran verbalized generalized pain with movement but there was no objective evidence of weakness, pain flares, or spasm during examination.  The examiner found it was conceivable that the verbalized bilateral foot pain could further limit function, particularly after strenuous and repetitive activities, though it was not feasible to attempt to express it in terms of additional limitation of motion because the matter could not be determined with any degree of medical certainty.    

February and June 2012 VA treatment records reveal that gait was normal.  

In March 2013, the Veteran reported extreme tenderness and pain in the all of the feet and along the outer edge of the big toes.  The Veteran added that his condition had worsened over time, since the examination in 2007, rather than improved.  

The Board finds that the Veteran's bilateral pes planus does not warrant a higher rating at this time.  There is no medical evidence of characteristics indicative of a pronounced pes planus disability, to include objective evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement of the tendo-Achilles, or severe spasm of the tendo Achilles on manipulation.  Additionally, the record does not include any assessments of "pronounced" pes planus - rather podiatrists and VA examiners characterized it as moderate at worst.  The Board acknowledges that the Veteran reports that his pes planus warrants a higher rating largely due to "extreme" pain and tenderness.  The medical record suggests that at least some of the pain may be unrelated to the pes planus, however.  Furthermore, the Board finds the Veteran's subjective histories of pain are less probative than the objective medical evidence of at most moderate pes planus and the findings of normal gait when the Veteran is not seen by the podiatry department.  The Board finds the Veteran's symptoms and impairment are contemplated by the 30 percent disability rating, which he is currently receiving.  In this regard, the Board notes that the evidence does not demonstrate that the Veteran's bilateral pes planus is currently manifested by most of the symptoms associated with his current 30 percent rating:  the VA examiners indicated that there was no indication of swelling on use or marked deformity. 

Other potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. at 595.  The record does not suggest that any other diagnostic code is applicable, however.  There is no evidence of symptoms not considered in the current rating that have been attributed to the pes planus.  In this regard, the Board notes that service connection has been denied for ankle and calf pain, and although the record includes a diagnosis of neuroma, this diagnosis was not corroborated by later examination, and there is no indication that the suspected neuroma resulted in symptoms distinguishable from the pes planus, which could possibly warrant a separate rating.  Additionally, there is no evidence, to include history, of injury to the foot that might warrant consideration of rating each foot under Diagnostic Code 5284.  

Furthermore, there is no basis for staged ratings.  As explained above, the evidence fails to show that a higher rating is warranted for any portion of the period of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this claim should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The evidence indicates the Veteran's pes planus is manifested by pain and resulting limitation of function.  The pain and limitation of function have been contemplated by the rating assigned, and the rating criteria provide higher ratings for more severe manifestations and impairment.  The Board finds the rating criteria are not inadequate.  Therefore, the Board has determined that referral of the claim for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has not been received,  reopening of the claim for service connection for groin pain is denied. 

The Board having determined that new and material evidence was received before the expiration of the appeal period following the July 2004 rating decision denying service connection for sexual dysfunction and empty sella syndrome disability, the benefit sought on appeal is granted to this extent.

Entitlement to service connection for sexual dysfunction and empty sella syndrome is granted.
	
Entitlement to a disability rating in excess of 30 percent for bilateral pes planus is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


